Citation Nr: 0510637	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  97-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983 and subsequent service in the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for gastritis, finding that 
the claim was not well grounded.  The RO readjudicated this 
claim under the Veterans Claims Assistance Act and continued 
the denial in an October 2002 supplemental statement of the 
case.

In September 2003, the Board remanded this case for 
additional development, which subsequently was accomplished.  
Thus, this case is properly before the Board.
 

FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination, which was necessary to evaluate his service 
connection claim for gastritis.

2.  Based on the medical evidence of record, there is no 
showing of a relationship between any current gastritis and 
service.


CONCLUSION OF LAW

1.  As the veteran failed to report for an examination 
scheduled in conjunction with his original compensation claim 
for gastritis, the claim was rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2004).

2.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 71131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
September 1996 rating decision, a November 1996 statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's) dated in October 2002 and November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to a service connection claim for 
gastritis.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim.

In addition, in an April 2004 letter, the RO, via the Appeals 
Management Center (AMC), notified the veteran of the evidence 
needed to substantiate his claim, and offered to assist him 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an October 1996 rating decision, the RO denied 
the service connection claim for gastritis.  The VCAA became 
effective in November 2000.  In April 2004, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the second transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's 
duty to notify the veteran has been satisfied. 

II.   Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, Texas Department of Criminal Justice clinical 
records dated from July 1995 to September 1997, and VA 
medical records dated from May 2000 to May 2003.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
record shows that the veteran was scheduled for a VA 
examination in June 1996, but failed to report.  In November 
1996, VA received a letter from the veteran explaining that 
he was incarcerated and had been unable to make the scheduled 
examination.  Subsequently, the veteran was re-scheduled for 
a VA examination in April 2004, but failed to report or 
provide any reason for such failure.  The CAVC has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for gastritis 
in May 1996.  In a November 1996 letter, the veteran stated 
that he suffered from gastritis while serving in the U.S. 
Army, and that he received medical treatment while stationed 
in Germany.  He stated that the medication he was given 
comforted him through that period but he continued to suffer.  
He also stated that he suffers from great pain and discomfort 
in the abdominal area, along with occasional vomiting.  He 
indicated in an August 1997 statement that he has received 
continuous treatment for gastritis since service.  On his VA 
Form 9, he stated that he had been told that there was no 
cure for his gastritis.  The veteran thus contends that his 
current gastritis is directly related to his service, 
entitling him to disability benefits.

As noted, after missing a previously scheduled VA 
examination, the veteran was re-scheduled for a VA 
examination in April 2004 to determine whether his gastritis 
was related to service, but failed to report or provide any 
reason for such failure.  When entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the veteran, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (a) (b). 
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  Id.; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his service 
connection claim and did not set forth good cause for such 
failure.  He was advised in the April 2004 letter that if he 
could not keep his scheduled appointment, he should contact 
the VA medical facility as soon as he received the 
appointment notice.  He was further advised that the law 
states that when a claimant, without good cause, fails to 
report for an examination or reexamination, the claim shall 
be rated based on the evidence of record.  It was noted that 
examples of good cause include, but are not limited to, 
illness or hospitalization of the claimant, death of a family 
member, etc.  It also was noted that without the examination, 
VA may have to deny his claim, or he might be paid less than 
he otherwise would.  The April 2004 letter was mailed to the 
veteran's address of record and was not returned as 
undeliverable.  Notwithstanding this, neither the veteran, 
nor his representative has made an attempt to explain to the 
RO why he failed to report for the scheduled VA examination 
relevant to the claim.  In a February 2005 statement in lieu 
of a VA Form 646, the veteran's representative stated that 
the veteran was unable to attend the scheduled appointment.  
This, however, does not show good cause, as no explanation 
was provided.  Therefore, as no good cause was shown for the 
failure to report for the VA examination, the claim of 
service connection for gastritis will be decided based on the 
evidence of record.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence suggests a current gastritis 
disability and notes other digestive system problems.  A July 
1996 Texas Department of Criminal Justice (TDCJ) clinical 
record shows complaints of ongoing abdominal pain.  A later 
July 1996 TDCJ clinical record shows abdominal pain and notes 
possible gastroenteritis.  A TDCJ treatment report dated in 
January 1997 shows chronic stomach pains and an assessment of 
gastroesophageal reflux disease.  Gastroesophageal reflux 
disease was also reported in May 1997.  

An August 2002 VA emergency room note shows complaints of the 
sensation of food getting stuck at the level of his sternal 
notch when he swallows.  The impression was dysphagia.

A September 2002 VA medical record shows an esophagram with 
barium was performed.  Normal esophageal peristalsis was 
identified with prompt emptying into the stomach.  There was 
no evidence of constricting or mass lesion to esophagus, and 
the visualized esophageal membrane was unremarkable.  The 
impression was normal barium esophagram.

On a December 2002 VA emergency room note, the veteran 
reported no abdominal pain or nausea.  His abdomen was soft, 
nondistended, nontender, and positive for bowel sounds.

Although this does not show a definite present diagnosis of 
gastritis, the evidence is enough to show possible gastritis 
and other digestive problems.

The next question is whether there is in-service incurrence 
of gastritis.  The service medical records include a January 
1981 emergency room report showing complaints of cramping, 
abdominal pain, and vomiting.  The impression was viral 
gastritis.  An October 1982 medical record shows complaints 
of stomach cramps and gas, which was treated with Mylanta and 
Maalox.  A February 1984 medical record shows a normal 
abdomen.

As the medical evidence shows a possible current gastritis 
diagnosis and other digestive system problems, and a 
diagnosis of viral gastritis in service, the determinative 
medical questions are whether the veteran currently has 
gastritis, and whether this is related to his gastritis in 
service.  Where the determinative issue involves medical 
causation or diagnosis, a competent medical opinion on the 
matter is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, there is no such medical evidence.  The Board again 
emphasizes that the veteran failed to appear to his scheduled 
examination in April 2004, without offering any explanation 
for his failure to cooperate.  In an April 2004 VA letter, 
the veteran was notified that failure to appear for his 
examination may result in the denial of his claim, based on 
the law.  The Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Under these circumstances, the Board has no alternative but 
to decide the matter without the benefit of the VA 
examination.  See 38 C.F.R. § 3.655 (2004).  The record does 
not show any medical evidence of a definite present diagnosis 
of gastritis; nor is there any medical evidence relating any 
present gastritis to service.  Without such medical evidence, 
the service connection claim must be denied.  

The Board notes the argument in the February 2005 statement 
in lieu of a VA Form 646 and the March 2005 Appellant's Brief 
that the veteran's failure to report for his examination was 
not determinative of the outcome of this appeal, as the 
evidence in the claims folder was adequate to offer a well-
informed opinion.  This is not the case, as the examiner 
would have needed to examine the veteran to determine whether 
or not he currently suffers from gastritis or any other 
digestive system problems before a determination of service 
connection could be made.  Although the veteran has argued 
that he currently has gastritis related to service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent medical evidence clarifying 
whether the veteran currently has gastritis, and whether this 
is related to active military service.  Thus, the claim must 
be denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gastritis is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


